._

                                                                              USDCSDNY
                                                                              DOCUMENT
     UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
     SOUTHERN DISTRICT OF NEW YORK                                            DOC#: _ _ _ _ _ __
     -------------------------------------------------------------- X         DATE FILED: \ - lY-7,alQ
     MICHELE LANHAM,
                                                                         ORDER
                                             Plaintiff,
                  -against-                                              19 Civ. 24 (AKH)

      LUMENIS INC., et al.,

                                             Defendants.

      -------------------------------------------------------------- X


     ALVIN K. HELLERSTEIN, U.S.D.J.:

                      On January 10, 2020, I held a conference to resolve the parties' joint letter motion

     dated January 6, 2020 (ECF No. 68). As stated on the record:

                          1. By January 31, 2020, Defendants shall produce documents responsive to

                              Plaintiffs' document requests. The relevant time period for production is

                               from January 1, 2016 until the filing of the complaint.

                          2. Following document production, Plaintiff may depose Defendant Steven

                               Gerhart for an additional day.

                          3. Depositions shall be completed by February 28, 2020.

                          4. The status conference previously scheduled for February 21, 2020 is

                               adjourned to March 6, 2020.

                      On January 16, 2020, the parties filed another joint letter motion (ECF No. 72)

     stemming from a disagreement over the scope of my orders at the January 10, 2020 conference.

     The January 16, 2020 letter also raises a dispute regarding Plaintiffs Second Set of Document

     Demands, served January 9, 2020. I rule as follows:
            1. My order requiring Defendants' production of documents in response to

                Plaintiffs requests applied to all requests, not only to the examples

                discussed at the conference. To the extent Defendants have specific

                (rather than boilerplate) objections, they shall meet and confer with

                Plaintiff to resolve them.

            2. The relevant time period for production is from January 1, 2016 until the

                filing of the First Amended Complaint, filed January 18, 2019.

            3. Plaintiffs request for documents in response to Plaintiffs Second Set of

                Document Demands is denied. This action has been pending for over one

                year, and the deadline for serving document demands expired almost three

                months before Plaintiffs Second Set of Document Demands.

         The Clerk shall terminate the open motions (ECF Nos. 68, 72).

         SO ORDERED.

Dated:   January2. 4'.2020
         New Yo~ ;.fow York
                                                     ~/.~ -
                                                        VINK. HELLERSTEIN
                                                      United States District Judge




                                             2
